Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory J. Walsh appeals the district court’s order dismissing his amended complaint. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court at the hearing held on March 7, 2014, and in its order of dismissal. Walsh v. One West Bank, FSB, No. 1:13-cv-01094-LO-TCB (E.D.Va. Mar. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.